Citation Nr: 0304893	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  01-10 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for headaches.

(The issues of entitlement to service connection for 
hepatitis C and entitlement to a total rating based upon 
individual unemployability will be addressed in a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 6, 1971, to 
November 22, 1971, and had periods of active duty for 
training including from September 22, 1989, to September 25, 
1989, and from December 16, 1990, to December 28, 1990.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2002 the veteran testified at a video 
conference hearing before the undersigned.  A copy of the 
transcript of that hearing is of record.  In a January 2003 
decision the Board denied reopening a claim of service 
connection for a left wrist disorder.

[The Board is undertaking additional development on the 
issues of entitlement to service connection for hepatitis C 
and entitlement to a total rating based upon individual 
unemployability pursuant to the provisions of 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After giving notice and reviewing the appellant's response to 
the notice, the Board will prepare a separate decision 
addressing these issues.]


FINDING OF FACT

The veteran's chronic muscular tension type headache disorder 
was incurred as a result of an injury during active duty for 
training.




CONCLUSION OF LAW

Service connection for headaches is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met with respect to the issue 
addressed below.  Although the claim was initially denied as 
not well grounded, the RO has re-adjudicated it and denied it 
on the merits.  The veteran and his representative were 
notified of the VCAA provisions by correspondence dated in 
June 2001, and the RO re-adjudicated the claim in accordance 
with the VCAA provisions in an October 2001 rating decision.  
These and other documents of record adequately notified the 
veteran of the evidence necessary to substantiate the matter 
on appeal and of the action to be taken by VA.  As the 
veteran has been kept apprised of what he must show to 
prevail in this claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  The veteran underwent VA compensation examinations 
with respect to this claim in June 2001 and February 2003.  
Medical evidence sufficient for an adequate determination of 
the matter addressed in this decision has been obtained.
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions  of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  Finally, 
the veteran is not prejudiced by the determination below.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Active service includes periods of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a); see generally Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Service department medical records show the veteran 
complained of headaches after a neck injury in May 1986.  
Private medical records dated in September 1989 show he 
struck his head against a building after tripping.  An 
October 1989 report indicated he stated he lost his balance 
and struck his head on the floor while dressing.  A medical 
opinion that the veteran's cervical strain as a result of 
having fallen over and hitting his head and neck was incurred 
in the line of duty was provided in an October 1989 DA Form 
2173.  Subsequent reports show he complained of injuries 
incurred while walking on ice without indication of any 
specific head injury.

VA neurologic examination in April 1996 included a diagnosis 
of post-traumatic migraines.  It was noted the veteran 
complained of headaches over a number of years, but that he 
could not describe how frequently they occurred.  He stated 
he experienced nausea and saw stars associated with the 
headaches and that he used Motrin for relief.  

On VA neurologic examination before the April 1996 examiner 
in June 2001 the veteran complained of severe, incapacitating 
headaches 5 to 6 times per day since the previous 
examination.  He related his headaches to numerous concussive 
episodes in the early 1990's and described his headaches as 
bi-temporal and occipital.  He was unable to describe the 
character of his pain.  He reported vomiting associated with 
the headaches, but could not describe when he last 
experienced nausea or vomiting.  He also complained of 
balance difficulty and visual problems associated with the 
headaches.  The examiner stated it was difficult to determine 
the causation of his headaches because they were poorly 
described and were believed to be exaggerated and 
embellished.  Neurologic examination revealed normal active 
reflexes and no evidence of upper motor neuron signs.  The 
examiner opined that the veteran's complaints were related to 
muscle contraction or tension headaches related to anxiety, 
depression, or some other underlying psychiatric difficulty, 
and noted it was possible that the veteran had post-traumatic 
migraines due to numerous concussive episodes.  It was 
further noted, however, that his clinical history and 
description of his headaches did not meet the criteria for 
that disorder.  

At a May 2002 video conference hearing before the 
undersigned, the veteran complained of headaches that had 
been constant over the previous week and described his pain 
as above 10 on a 10 point scale.  He reported he was limited 
as to the medication he could take for this disorder because 
of other disabilities.  

On VA neurological examination in February 2003 the veteran 
complained of constant, severe muscular tension type 
headaches as a result of multiple minor head injuries.  They 
were described as holocephalic, squeezing, or crushing, but 
rarely throbbing in nature.  They were nonprostrating on most 
days and were not associated with neurologic symptoms or 
visual disturbance.  The diagnoses included chronic muscular 
tension type headaches which appeared to be as likely as not 
related, but not entirely due to, previous multiple minor 
head injuries.

Based upon the evidence of record, the Board finds 
entitlement to service connection for chronic muscular 
tension type headaches is warranted.  Service records show 
the veteran incurred injuries including to the head in 
September 1989 during a period of recognized service.  The 
February 2003 VA examiner has related a present headache 
disorder to previous minor head injuries.  Although the 
February 2003 VA opinion is not entirely consistent with the 
June 2001 VA examiner's opinion, the Board finds it 
persuasive because it appears to have been based upon a more 
thorough review of the available medical evidence.  Thus, and 
with resolution of reasonable doubt in the veteran's favor, 
the claim should be granted.

ORDER

Service connection for chronic muscular tension type 
headaches is granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

